PER CURIAM.
Finding no merit in any of the points raised by appellant, we affirm the trial court’s Order on Pending Motions.1 Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Brown v. Brown, 484 So.2d 1282 (Fla. 4th *45DCA 1986); Massey v. Massey, 443 So.2d 294 (Fla. 3d DCA 1983); Holmes v. Holmes, 384 So.2d 1295 (Fla. 2d DCA 1980); Albert v. Albert, 186 So.2d 809 (Fla. 3d DCA 1966); see Martinez v. Martinez, 383 So.2d 1153, 1155 (Fla. 3d DCA 1980) (ambiguities in support provisions of settlement agreement are interpreted according to the best interests of the children involved).
We reverse, however, that portion of the Order denying the wife’s motion for modification of child support for the parties’ son Wade, who reached the age of eighteen prior to completing high school, and remand the cause for the trial court to determine whether Wade was a dependent person entitled to support within the meaning of section 743.07(2), Florida Statutes (1983).2 See Evans v. Evans, 456 So.2d 956 (Fla. 1st DCA 1984); cf. Stultz v. Stultz, 504 So.2d 5 (Fla. 2d DCA 1986); Keenan v. Keenan, 440 So.2d 642 (Fla. 5th DCA 1983) (en banc).
Affirmed in part, reversed in part, and remanded.

. We consider paragraph D of the Order as referring to alimony and support rather than *45custody.


. Section 743.07, Fla.Stat. (1983), states:
743.07 Rights, privileges, and obligations of persons 18 years of age or older.—
(1) The disability of nonage is hereby removed for all persons in this state who are 18 years of age or older, and they shall enjoy and suffer the rights, privileges, and obligations of all persons 21 years of age or older except as otherwise excluded by the State Constitution immediately preceding the effective date of this section and except as otherwise provided in the Beverage Law.
(2) This section shall not prohibit any court of competent jurisdiction from requiring support for a dependent person beyond the age of 18 years; and any crippled child as defined in chapter 391 shall receive benefits under the provisions of said chapter until age 21, the provisions of this section to the contrary notwithstanding.